                                                                  THIS ORDER IS APPROVED.


                                                                     Dated: April 30, 2019



 1
 2
                                                                  Brenda Moody Whinery, Chief Bankruptcy Judge
 3                                                                _________________________________

 4
 5
 6
 7                              UNITED STATES BANKRUPTCY COURT

 8                                        DISTRICT OF ARIZONA

 9    In re:                                             Chapter 7
10    JOHN C. BUCHANAN,                                  Case No. 4:16-bk-09565-BMW
11                                    Debtor.            RULING AND ORDER REGARDING
                                                         DEBTOR’S EMERGENCY MOTION
12                                                       FOR TEMPORARY RESTRAINING
                                                         ORDER AGAINST PINAL COUNTY, ET
13                                                       AL.
14
15             This matter came before the Court pursuant to the Emergency Motion for Temporary

16   Restraining Order Against Pinal County and Its Attorneys, Judges, and Zoning Officials or Their

17   Associates, Agents, or Assigns (the “Motion”) (Dkt. 218) filed by John C. Buchanan (the

18   “Debtor”) on August 23, 2018, in which the Debtor asks the Court to enjoin Pinal County and
19   its supervisors, attorneys, judges, and zoning officials, and the associates, agents, and assigns
20   thereof from stealing or taking certain of his personal property; the Response to Debtor’s Motion
21   for Temporary Restraining Order Against Pinal County (Dkt. 227) filed by Pinal County on
22   August 28, 2018, in which Pinal County asks the Court to deny the Motion on the basis that the

23   Debtor was not discharged of his obligations to comply with the Pinal County Development

24   Services Code and there is a valid pre-petition judgment and permanent injunction against the

25   Debtor that, with the exception of ordered clean-up costs, remains in effect post-discharge; and

26   all pleadings related thereto.
27             On September 11, 2018, the Court held a hearing on the Motion, at which time the Debtor

28   confirmed that although he captioned his pleading a motion for a temporary restraining order, his

 Case 4:16-bk-09565-BMW           Doc 250 Filed 04/30/19 Entered 04/30/19 11:36:02           Desc
                                   Main Document    Page 1 of 5
 1   pleading is actually a motion alleging a violation of the discharge injunction by Pinal County in
 2   connection with its enforcement of a state court judgment. The Court ordered Pinal County to
 3   supplement its Response and provided the Debtor with an opportunity to reply.
 4             On September 25, 2018, Pinal County filed a supplement, and on October 9, 2018, the
 5   Debtor filed a reply. (Dkts. 239 & 241). The Court then took this matter under advisement. Based
 6   on the pleadings, oral arguments, and entire record before the Court, the Court now issues its
 7   ruling.
 8   I.        Jurisdiction
 9             The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 1334 and
10   157(b)(2)(O).
11   II.       Factual and Procedural Background
12             1.    The Debtor owns real property located at 730 N. Cedar Ridge in Oracle, Arizona
13   and at some point had access to or an interest in real property located at 777 N. Cedar Ridge in
14   Oracle, Arizona (collectively, the “Property”). (See Dkts. 111 & 239-1).
15             2.    On March 5, 2006, the Arizona Superior Court, Pinal County (the “State Court”)
16   entered a judgment (the “Judgment”) and permanent mandatory injunction (the “Injunction”)
17   against the Debtor, finding the Debtor to be in violation of Pinal County Zoning Ordinance,
18   Article 34, Section 3401 (the “Ordinance”), which prohibits the improper storage of materials
19   and the improper parking of vehicles, and enjoining the Debtor from violating the Ordinance at
20   the Property. (Dkt. 239-1 at 5-10).
21             3.    The Judgment includes a $10,000 fine payable to Pinal County for the Debtor’s
22   non-compliance with the Ordinance. (Dkt. 239-1).
23             4.    The State Court retained jurisdiction for purposes of enforcing the Injunction. (Dkt.
24   239-1).
25             5.    On November 17, 2009, the Judgment was amended to include $21,304.45 in costs
26   that Pinal County incurred to clean up the Property (the “Clean-Up Costs”). (Dkt. 239-1 at 2-4).
27             6.    On August 18, 2016, the Debtor filed a voluntary petition for relief under Chapter
28   13 of the Bankruptcy Code.


 Case 4:16-bk-09565-BMW                             2
                                  Doc 250 Filed 04/30/19  Entered 04/30/19 11:36:02           Desc
                                   Main Document    Page 2 of 5
 1            7.      On August 17, 2017, this case was converted from Chapter 13 to Chapter 7. (Dkt.
 2   128).
 3            8.      On March 28, 2018, the Chapter 7 Trustee abandoned all assets of the estate. (See
 4   Dkt. 191).
 5            9.      On May 1, 2018, an Order of Discharge (the “Discharge Order”) (Dkt. 205) was
 6   entered.
 7            10.     On August 23, 2018, the Debtor filed the Motion commencing this contested
 8   matter.
 9   III.     Issue
10            The issue before the Court is whether Pinal County violated the discharge injunction by
11   seeking to enforce the Judgment or Injunction.
12   IV.      Law
13            A Chapter 7 discharge releases a debtor from personal liability for certain pre-petition
14   debts. In re Ybarra, 424 F.3d 1018, 1022 (9th Cir. 2005); § 727(b).1 In effect, a discharge:
15                      (1) voids any judgment at any time obtained, to the extent that
16                          such judgment is a determination of the personal liability of
                            the debtor with respect to any debt discharged under [the
17                          Code] . . . [and]
18                      (2) operates as an injunction against the commencement or
                            continuation of an action, the employment of process, or an
19                          act, to collect, recover or offset any such debt as a personal
                            liability of the debtor . . . .
20
21   §§ 524(a)(1)-(2). By its plain language, § 524(a) only enjoins actions to collect, recover, or offset
22   discharged debts and voids judgments determining the personal liability of the debtor with
23   respect to such debts. See § 524(a).
24            The Bankruptcy Code defines “debt” as “liability on a claim,” and “claim” as a “right to
25   payment, whether or not such right is reduced to judgment, liquidated, unliquidated, fixed,
26   contingent, matured, unmatured, disputed, undisputed, legal, equitable, secured, or unsecured”
27   or a “right to an equitable remedy for breach of performance if such breach gives rise to a right
28
      1
          Unless otherwise indicated, statutory citations are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532.

 Case 4:16-bk-09565-BMW                                3
                                     Doc 250 Filed 04/30/19  Entered 04/30/19 11:36:02                   Desc
                                      Main Document    Page 3 of 5
 1   to payment, whether or not such right to an equitable remedy is reduced to judgment, fixed,
 2   contingent, matured, unmatured, disputed, undisputed, secured, or unsecured.” §§ 101(5), (12).
 3            “This ‘broadest possible definition’ of ‘claim’ is designed to ensure that ‘all legal
 4   obligations of the debtor, no matter how remote or contingent, will be able to be dealt with in
 5   the bankruptcy case.’” In re Ybarra, 424 F.3d at 1022 (quoting California Dep’t of Health Servs.
 6   v. Jensen (In re Jensen), 995 F.2d 925, 929 (9th Cir. 1993)) (emphasis omitted).
 7            Given the Bankruptcy Code’s expansive definition of claim, under some circumstances, a
 8   debtor’s obligation under an injunction is a debt subject to discharge in bankruptcy. See Ohio v.
 9   Kovacs, 469 U.S. 274, 105 S. Ct. 705, 83 L. Ed. 2d 649 (1985). The key inquiry is whether the
10   injunction has effectively been converted into or reduced to an obligation to pay money. Id. 469
11   U.S. at 283, 105 S. Ct. at 710. Even when an injunction has been reduced to a monetary obligation
12   that is subject to discharge, the discharge does not immunize a debtor from having to comply
13   with state and federal laws in the future. See id. 469 U.S. at 283-84, 105 S. Ct. at 710-11.
14            Furthermore, even when it is clear that there is a monetary obligation at issue, that
15   obligation may nevertheless be non-dischargeable such that it rides through a debtor’s bankruptcy
16   case. See § 523(a). Section 523(a)(7), in particular, excepts from discharge debt “for a fine,
17   penalty, or forfeiture payable to and for the benefit of a governmental unit, . . . [that] is not
18   compensation for actual pecuniary loss . . . .”2 “[A] debtor seeking to discharge a pre-petition
19   sanction faces an uphill battle.” In re Hercules Enterprises, Inc., 387 F.3d 1024, 1029 (9th Cir.
20   2004).
21   V.       Legal Analysis & Conclusions of Law
22            A.    The Injunction
23            The Discharge Order does not void valid pre-petition court orders unrelated to the
24   Debtor’s personal liability, immunize the Debtor from complying with state and local zoning
25   regulations, or prevent Pinal County from exercising is regulatory police powers in response to
26   the Debtor’s post-petition conduct.
27            The Injunction cannot be ascribed a dollar amount or be viewed as imposing a monetary
28    2
       Section 523(a)(7) is self-executing; “it does not require either party to obtain a judgment declaring the debt
      excepted from discharge[.]” In re Williams, 438 B.R. 679, 687 (B.A.P. 10th Cir. 2010).

 Case 4:16-bk-09565-BMW                              4
                                   Doc 250 Filed 04/30/19  Entered 04/30/19 11:36:02                      Desc
                                    Main Document    Page 4 of 5
 1   obligation on the Debtor. The Injunction does not require the Debtor to tender any payment of
 2   money; it merely prohibits the Debtor from taking action in violation of the Ordinance.
 3   Accordingly, the permanent injunction did not give rise to a debt that is subject to discharge. The
 4   permanent injunction remains unaffected by the Discharge Order.
 5          B.     The Judgment
 6          The Judgment, as amended, imposes a monetary fine and a judgment for clean-up costs
 7   against the Debtor.
 8          Pinal County has conceded that the Clean-Up Costs were discharged. The monetary fine
 9   is payable to and for the benefit of a governmental unit and does not represent compensation for
10   actual pecuniary loss. Accordingly, the fine is a non-dischargeable debt that remains unaffected
11   by the Discharge Order.
12        VI.    Conclusion
13          Based on the foregoing, the Court finds and concludes that the Injunction and $10,000
14   fine imposed on the Debtor in the Judgment are unaffected by the Discharge Order. Accordingly,
15   Pinal County did not violate the discharge injunction when it sought to enforce the Injunction,
16   collect the fine, and/or exercise its regulatory police powers in response to the Debtor’s post-
17   petition conduct.
18          Wherefore, for good cause appearing:
19          IT IS HEREBY ORDERED that the Motion is denied.
20          DATED AND SIGNED ABOVE.
21
22
23
24
25
26
27
28


 Case 4:16-bk-09565-BMW                           5
                                Doc 250 Filed 04/30/19  Entered 04/30/19 11:36:02           Desc
                                 Main Document    Page 5 of 5
